Citation Nr: 0620909	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  05-03 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a right ankle 
disorder.

3.  Entitlement to service connection for a right hand 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1965 to 
August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Board notes that the veteran's appeal at the time of 
certification included the issue of entitlement to a 
compensable rating for service-connected residuals of 
fracture of the left third metacarpal.  The veteran withdrew 
his appeal as to this issue at the video hearing held before 
the undersigned in May 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Duty to Notify

The veteran was provided notice pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA) in June 2003.  The Board 
finds this notice to be inadequate as it fails to advise the 
veteran of what information and evidence is needed to 
establish his claims for service connection.  Furthermore, 
there have been recent changes to VA's notice requirements 
which must also be addressed.  Thus on remand, the veteran 
should be provided with notice that complies with the current 
notice requirements.  

Duty to Assist

The veteran testified at his hearing in May 2006 that he has 
been treated for his headaches and right hand disorder at a 
private medical center in Avondale, Louisiana.  Although the 
veteran indicated that these records had been turned into VA, 
a review of the file does not reveal any records from this 
facility.  On remand, the veteran should be asked to provide 
a release form for VA to obtain his treatment records from 
this facility.

The veteran underwent VA examinations in November 2003 for 
his claimed disorders, but the examiners failed to provide 
the nexus opinions requested.  Thus the veteran should be 
scheduled for new examinations and the examiners should be 
asked to provide an opinion as to the etiology of the 
veteran's claimed disorders.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice that 
is compliant with the current notice 
requirements.

2.  Request the veteran complete a release form 
authorizing VA to request copies of private 
treatment records from the private medical care 
provider identified at the Board hearing in May 
2006.  If the veteran provides a completed 
release form, then request the medical records 
identified.  In making the request, it should 
be specified that copies of the actual 
treatment records, as opposed to summaries, are 
needed.  All efforts to obtain these records, 
including follow-up requests, if appropriate, 
should be fully documented.  The veteran and 
his representative should be notified of 
unsuccessful efforts in this regard and 
afforded an opportunity to submit the 
identified records.

3.  When the above development has been 
accomplished and all available evidence has 
been obtained, the veteran should be scheduled 
for the appropriate VA examinations for his 
claimed disorders.  The claims file must be 
provided to each examiner for review in 
conjunction with the examination.

In the report of the examination, each examiner 
should render an opinion as to whether it is at 
least as likely as not (i.e., at least a 50 
percent probability) that the veteran's current 
headaches/right hand disorder/right ankle 
disorder is due to any disease or injury 
incurred during service.  A complete rationale 
for any negative opinions should be provided.

4.  Then, after ensuring that any actions needed 
to ensure VA's duty to assist and notice 
obligations are accomplished and the VA 
examination reports are complete, the RO should 
readjudicate the claims.  If such action does 
not resolve the claims, a Supplemental Statement 
of the Case should be issued to the veteran and 
his representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be returned to 
this Board for further appellate review, if in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


